DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed March 11, 2022, with respect to the rejections of the claims have been fully considered and are persuasive. Specifically, Fujiwara appears to only disclose triphenyl phosphine in a components list used for the examples, and then only uses it in one example with an epoxy and an anhydride, but not with the other claimed components.  There is also not broader disclosure that teaches triphenyl phosphine can be a component of the disclosed composition. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nakayama et al. (US 2014/0342144).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0342144) in view of Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below).
Regarding claims 16 and 17: Nakayama et al. teaches an epoxy resin composition for fiber reinforced composite materials (abstract, title) comprising an epoxy resin (para. 40, 54), a dicyandiamide (para. 60), a urea compound such as toluene 1 is methyl, R2 is NH-CO-NR3R4, and R3 and R4 are methyl groups. Nakayama et al. also teaches a quaternary ammonium salt, a phosphonium salt, or a phosphine compound (abstract).
Nakayama et al. does not teach a polyisocyanate compound in an amount of 1-50 parts relative to 100 parts by mass of the epoxy resin. However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract).  Nakayama et al. and Takahashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Nakayama et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.
Regarding claim 18: Nakayama et al. teaches 0.1 to 25 parts of the quaternary ammonium salt, quaternary phosphonium salt or phosphine compound relative to 100 part by mass of the epoxy compound (abstract).
Regarding claim 19: Toluene bis(dimethylurea) (para. 283) is a synonym for 2,4-bis(3,3-dimethylureido) toluene.
Regarding claim 20 and 31: Nakayama et al. teaches 1 to 4 parts of the urea compound relative to 100 parts of the epoxy resin (para. 284).
Regarding claim 21: Nakayama et al. teaches a sheet molding compound (para. 376-377) comprising the composition and a reinforcing fiber (para. 376).
Regarding claim 22: Nakayama et al. teaches carbon fiber (abstract).

s 23, 25-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0342144) in view of Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below) in view of Taketa et al. (US 2010/0178495).
Regarding claims 23 and 25: Nakayama et al. teaches an epoxy resin composition for fiber reinforced composite materials (abstract, title) comprising an epoxy resin (para. 40, 54), a dicyandiamide (para. 60), a urea compound such as toluene bis(dimethylurea) (para. 283) which has the claimed formula where R1 is methyl, R2 is NH-CO-NR3R4, and R3 and R4 are methyl groups. Nakayama et al. also teaches a quaternary ammonium salt, a phosphonium salt, or a phosphine compound (abstract).
Nakayama et al. does not teach a polyisocyanate compound in an amount of 1-50 parts relative to 100 parts by mass of the epoxy resin. However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract).  Nakayama et al. and Takahashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Nakayama et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.
Nakayama et al. does not teach the acute angles of the plane of ends of the fibers compared to the alignment direction.  However, Taketa et al. teaches that the angles are 2-30 degrees (para. 29). Nakayama et al. and Taketa et al. are analogous art since they are both concerned with the same field of endeavor, namely reinforced molded epoxy resin sheets.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the acute angles described in Taketa et al. in 
While Nakayama et al. does not teach the half width of the heat flow curve being between 15 and 50 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). In this case, the same components are used in Nakayama et al. as are claimed in the composition. A chemical composition and its properties are inseparable (MPEP 2112.01 II).
Regarding claim 26: Nakayama et al. teaches 0.1 to 25 parts of the quaternary ammonium salt, quaternary phosphonium salt or phosphine compound relative to 100 part by mass of the epoxy compound (abstract).
Regarding claim 27: Toluene bis(dimethylurea) (para. 283) is a synonym for 2,4-bis(3,3-dimethylureido) toluene.
Regarding claim 28 and 32: Nakayama et al. teaches 1 to 4 parts of the urea compound relative to 100 parts of the epoxy resin (para. 284).
Regarding claim 29: Nakayama et al. teaches carbon fiber (abstract).
Regarding claim 30: Nakayama et al. teaches a composite material produced by curing (para. 280).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767